The employer and insurance carrier have appealed from an award of compensation in favor of claimant covering the period from April 30, 1930, to June 27, 1938. Appellants contend that the award should be against the Special Fund created by section 25-a of the Workmen’s Compensation Law. The facts are conceded. The State Industrial Board found that on October 21, 1926, while claimant was engaged in his regular occupation he sustained injuries which resulted in pulmonary tuberculosis. An award of compensation was made for temporary total disability amounting to $3,500 covering the period from the date of the accident until April 30, 1930, at which time the case was closed. Claimant made repeated applications to have his case reopened for further consideration. It was reopened pursuant to claimant’s application made on December 11, 1936. On April 8, 1931, the insurance carrier sent the claimant to Liberty, 3ST. Y., for *767treatment for his tubercular condition and assumed responsibility for the expenses of such treatment. Since that time the carrier has paid for claimant’s hospitalization and medical care. The State Industrial Board held that The provisions of section 25-a of the Workmen’s Compensation Law are not applicable. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Poster, JJ.